DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. (8,777,504) in view of Jackson (4,517,702).
With respect to claims 1 and 4, Shaw teaches a cleaning tool (10 and 30) for a medical device (48 and column 8, lines 39-60) comprising: a cylindrical main body (10) which covers a medical device member (48) of the medical device (Fig. 11); and a cleaning member (30) which is installed on an inner surface of the main body so as to clean the medical device member (column 8, lines 39-60) [claim 1]; wherein the cleaning member (30) is formed by a plurality of parts (32 and 34) [claim 4].  
Shaw does not explicitly teach the medical device is an endoscope, main body which covers a bending operation member of an endoscope (claim 1); wherein the cleaning member is formed by a brush (claim 4). 
As for claim 1, Jackson also drawn to cleaning tools for medical devices, teaches the medical device is an endoscope (12), main body which covers a bending operation member of an endoscope (Figs. 1 and 4).
As for claim 4, Jackson teaches wherein the cleaning member is formed by a brush (30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the endoscope application and brush of Jackson with the cleaning tool of Shaw, in order to provide the needed care and cleaning to prevent damage to endoscopes which are expensive, delicate, and precise (column 1, lines 12-24 of Jackson). 

As for claim 2, Shaw teaches wherein the cleaning member (30) in plurality (32 and 34) is arranged around a central axis of the main body (Fig. 10).  
As for claim 3, Shaw teaches wherein the cleaning member (30) in plurality (32 and 34) is arranged in parallel in an axial direction of the main body (Fig. 10).  
As for claim 5, Shaw teaches wherein the cleaning member (30) is formed by a plurality (32 and 34) of sponges (column 7, lines 37-57).  
As for claim 6, Shaw teaches wherein the cleaning member (30) protrudes in the radial direction (Fig. 10) of the main body (10). 
As for claim 7, Shaw teaches wherein the cleaning member (30) is a sponge formed into a ring shape (Fig. 7).  
As for claim 8, Shaw teaches wherein the main body (10) has one end surface closed in an axial direction (Figs. 6and 10).  
As for claim 9, Shaw teaches further comprising: a second cleaning member (32) disposed on an inner surface of the closed one end surface in the main body (10), to protrude toward another end (Fig. 10).  
As for claim 10, Shaw teaches wherein the cleaning member (30) in plurality (32 and 34) is formed such that protruding amounts by which the cleaning member in plurality protrudes inward in the radial direction from the inner circumferential surface of the main body are different respectively (Fig. 10).  
As for claim 11, Shaw teaches wherein the main body has another end surface in the axial direction formed to be opened, and an outside diameter of the other end surface formed to be larger than an outside diameter of the one end surface (Fig. 10).  
As for claim 12, Shaw teaches wherein the cleaning member protrudes inward in a radial direction from an inner circumferential surface of the main body (Fig. 10).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ruvinsky et al. (2015/0273536)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        6/6/2022